 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   RYAN DILLON,                                         Case No.: 3:19-cv-1479-L-JLB
12                                       Plaintiff,
                                                          ORDER REMANDING ACTION TO
13   v.                                                   STATE COURT
14   SSP AMERICA, INC.,
15                                     Defendant.
16
17         This action alleging employment discrimination and violation of wage and hour
18   laws was removed from State court pursuant to 28 U.S.C. §§1331 and 1441. For the
19   reasons stated below, the action is remanded.
20         "Federal courts are courts of limited jurisdiction. They possess only that power
21   authorized by Constitution or statute, which is not to be expanded by judicial decree. It is
22   to be presumed that a cause lies outside this limited jurisdiction, and the burden of
23   establishing the contrary rests upon the party asserting jurisdiction." Kokkonen v.
24   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). Consistent
25   with the limited jurisdiction of federal courts, the removal statute is strictly construed
26   against removal. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The burden of
27   establishing removal jurisdiction is on the removing party. See Abrego v. The Dow
28   Chem. Co., 443 F.3d 676, 682-85 (9th Cir. 2006).

                                                      1
                                                                                    3:19-cv-1479-L-JLB
 1         “[A]ny civil action brought in a State court of which the district courts of the
 2   United States have original jurisdiction, may be removed . . ..” 28 U.S.C. § 1441(a).
 3   Removing Defendant SSP America, Inc. bases its removal on 28 U.S.C. §1331, which
 4   confers "original jurisdiction of all civil actions arising under the Constitution, laws, or
 5   treaties of the United States."
 6         Plaintiff alleges claims for disability discrimination in violation of California Fair
 7   Employment and Housing Act, Cal. Gov't Code § 12940(a), (m), (n); multiple violations
 8   of California wage and hours laws, Cal. Labor Code §§201, 203 (failure to pay final
 9   wages), 226 (failure to provide accurate wage statements and wage records), 1198.5
10   (failure to provide personnel file), 226.7, 512 (failure to provide rest and meal periods);
11   and intentional infliction of emotional distress as a result of the foregoing violations.
12   (Doc. no. 1-3 at 8-281 ("Compl.").) Although all of Plaintiff's claims are alleged under
13   California law, Defendant argues federal question exists because the claims are
14   preempted by Section 301 of the Labor Management Relations Act ("LMRA"), 29 U.S.C.
15   § 185(a). (Notice of Removal (doc. no. 1 ("Removal")) at 3-4.) Defendant contends that
16   Plaintiff, Defendant's former employee, was a union member subject to the terms of a
17   collective bargaining agreement ("CBA"). (Id. at 4; Renz Decl. (doc. no. 5) at 2 & Ex. 1
18   (CBA).)
19         In pertinent part, the preemption provision of section 301 provides,
20         Suits for violation of contracts between an employer and a labor
           organization representing employees in an industry affecting commerce . . .
21
           may be brought in any district court of the United States having jurisdiction
22         of the parties, without respect to the amount in controversy or without regard
           to the citizenship of the parties.
23
24   29 U.S.C. § 185(a). Although this is a jurisdictional statute on its face, it has been
25   interpreted to authorize federal courts to develop federal common law of CBA
26
27
     1
            Unless stated otherwise, all page numbers are as assigned by the electronic case
28   filing system.
                                                    2
                                                                                    3:19-cv-1479-L-JLB
 1   interpretation. Cramer v. Consol. Freightways, Inc., 255 F.3d 683, 686 (9th Cir. 2001)
 2   (en banc). This federal common law preempts state law in the area of CBA interpretation
 3   and enforcement. Id. However, LMRA "preemption is not designed to trump substantive
 4   and mandatory state law regulation of the employee-employer relationship." Valles v. Ivy
 5   Hill Corp., 410 F.3d 1071, 1076 (9th Cir. 2005). "A state law claim is not preempted
 6   under section 301 unless it necessarily requires the court to interpret an existing provision
 7   of a CBA that can reasonably be said to be relevant to the resolution of the dispute."
 8   Cramer, 255 F.3d at 693.
 9         The plaintiff's claim is the touchstone for this analysis; the need to interpret
           the CBA must inhere in the nature of the plaintiff's claim. When the parties
10
           do not dispute the meaning of contract terms, the fact that a CBA will be
11         consulted in the course of state law litigation does not require preemption.
12
13   Ward v. Circus Circus Casinos, Inc., 473 F.3d 994, 997-98 (9th Cir. 2007) (internal
14   quotation marks and citations omitted)). The determinative question is whether the state
15   law factual inquiry turns on the meaning of any provision of the CBA, i.e., whether the
16   State law claim requires interpretation of the CBA. Id. at 998 & n.1 (emphasis in Ward).
17         Plaintiff does not rely on or reference the CBA in support of his claims, and the
18   Removal does not show that any of Plaintiff's claims require interpretation of the CBA.
19   First, Defendant argues that "a defense to Plaintiff's claims for disability discrimination,
20   failure to accommodate, and failure to engage in the interactive process" will require the
21   Court to interpret the terms of the CBA. (Removal at 8.) These arguments were rejected
22   in Humble v. Boeing Co., 305 F.3d 1004, 1008-11 (9th Cir. 2002.)
23         Second, Defendant points to Plaintiff's claim for failure to pay final wages, which
24   alleges failure to pay accrued vacation at the time of termination. (Compl. at 16.)
25   Defendant contends the claim is preempted because the CBA includes a provision for
26   payment of accrued vacation upon termination. (CBA § 20(e), (f).) This is not sufficient
27   for LMRA preemption. "[W]hen the meaning of contract terms is not the subject of
28   dispute, the bare fact that a collective-bargaining agreement will be consulted in the

                                                   3
                                                                                   3:19-cv-1479-L-JLB
 1   course of state-law litigation plainly does not require the claim to be extinguished."
 2   Livadas v. Bradshaw, 512 U.S. 107, 124 (1994) (citing Lingle v. Norge Div. of Magic
 3   Chef, Inc., 486 U.S. 399, 413 n.12 (1988) (“A collective-bargaining agreement may, of
 4   course, contain information such as rate of pay . . . that might be helpful in determining
 5   the damages to which a worker prevailing in a state-law suit is entitled”). Claims are
 6   only preempted to the extent there is "an active dispute" over the meaning of the relevant
 7   CBA terms. Alaska Airlines, Inc. v. Schurke, 898 F.3d 904, 921 (9th Cir. 2018) (en
 8   banc). Defendant does not contend that the vacation payout provisions of the CBA are
 9   the subject matter of an active dispute in this action. (See Removal at 8.)
10           Third, Defendant points to California Labor Code Section 512(e), and argues the
11   statutory meal period requirement on which Plaintiff relies "can be waivable" and "can be
12   modified by a collective bargaining agreement. The CBA must be interpreted to
13   determine whether it satisfies the requirements under Labor Code section 512(e)."
14   (Removal at 9.) Defendant cites to no part of the CBA to show that it applies to
15   Plaintiff's meal period claim. (See id.) Furthermore, section 512(e), which provides an
16   exception to the statutory meal period requirements, applies only in a few listed industries
17   which are not relevant to this case. See Cal. Lab. Code § 512(e), (f) (construction,
18   commercial driving, security services, electric and gas companies); see also id. § 512(c)
19   (wholesale baking), (d) (motion picture and broadcasting). Because Plaintiff was a
20   bartender, none of the exemptions provided for CBAs in section 512(e) apply to his
21   claims. (See Compl. ¶10.) Accordingly, section 512(e) does not support Defendant's
22   preemption argument.
23           Finally, Defendant contends that the claim for intentional infliction of emotional
24   distress is preempted because it is derivative of the disability discrimination and wage
25   and hours claims. (Removal at 9.) Defendant has not shown that those claims are
26   preempted. Accordingly, Defendant has not shown that the intentional infliction claim is
27   preempted as well.
28   /////

                                                   4
                                                                                   3:19-cv-1479-L-JLB
 1         For the foregoing reasons, Defendant has not shown that any of Plaintiff’s claims
 2   are preempted by Section 301 of the LMRA, and therefore has not met its burden on
 3   removal to show that this action arises from federal law. Defendant does not advance any
 4   other basis for federal jurisdiction. The Court finds that federal subject matter
 5   jurisdiction is lacking. "If at any time before final judgment it appears that the district
 6   court lacks subject matter jurisdiction, the case shall be remanded." 28 U.S.C. § 1447(c).
 7   This action is remanded to the Superior Court of the State of California, County of San
 8   Diego.
 9         IT IS SO ORDERED.
10
11   Dated: August 23, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
                                                                                    3:19-cv-1479-L-JLB
